Citation Nr: 1044465	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970, 
and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
June 2006, a statement of the case was issued in February 2007, 
and a substantive appeal was received in April 2007.

In the November 2010 Written Brief Presentation pertaining to the 
issue of sleep apnea, the Veteran's representative provided 
argument that an earlier effective date is warranted for the 
Veteran's service-connected diabetes mellitus, type II.  
Initially, the Board draws the representative's attention to the 
case of Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 
2006), which states that there can be no freestanding claim for 
an earlier effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 U.S.C.A. 
§ 7105 (West 2002).  In any event, such issue is not currently 
before the Board, and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Board notes that the evidence of record reflects that the 
Veteran's service treatment records are unavailable.  The Veteran 
filed an original claim for compensation in June 2002.  A 
September 2002 handwritten notation on an October 2002 PIES 
request reflects that the Veteran's service treatment records 
were in transit.  Per VA electronic communications of record, the 
Veteran's service treatment records were never received, several 
searches were conducted by the Records Management Center, and the 
filing system was flagged in the event of a misfiling.  The 
folder was to be immediately forwarded if found.  In November 
2002, notice was issued to the Veteran requesting a copy of his 
service treatment records; however, there is no indication that 
he has copies.  In October 2005, the Veteran filed another claim 
for compensation, specifically the claim of service connection 
for sleep apnea which is the subject of this appeal.  Since 
November 2002, the RO has not made any further attempts to locate 
the Veteran's service treatment records.  

VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain these records would be futile.  Cases 
in which VA may conclude that no further efforts are required 
include those in which the Federal department or agency advises 
VA that the requested records do not exist or the custodian does 
not have them.  38 C.F.R. § 3.159(c)(2) (2010).  

At this juncture, the Board cannot conclude that the Veteran's 
records do not exist or that any further efforts would be futile.  
It is clear that upon the initial request in 2002, the Veteran's 
service records were in existence but were somehow lost in 
transit.  A November 2002 electronic communication reflects that 
"several searches of our facility" were conducted but such 
records were not located.  The filing system was "flagged" to 
show the RO's interest in the file.  There is no indication that 
in the past eight years there have been any further attempts to 
obtain the records from the Records Management Center, the 
National Personnel Records Center (NPRC), or the Navy Personnel 
Command.  Moreover, the Board finds that the attempts to locate 
the Veteran's records have not been adequately documented in the 
record.  The May 2006 rating decision states that efforts to 
obtain medical records "from all potential sources" was 
unsuccessful; but such potential sources have not been 
identified.  

Thus, the Board has determined that further attempts should be 
made to obtain the Veteran's service treatment and personnel 
records, and such attempts should be documented.  

Accordingly, the case is REMANDED for the following actions:

1.  An attempt should be made to obtain the Veteran's 
service treatment records, service personnel records, 
and 201 personnel file from the National Personnel 
Records Center; the Records Management Center, Post 
Office Box 5020 St. Louis, Missouri 63115; and, the 
Navy Personnel Command, (PERS-312E), 5720 Integrity 
Drive Millington, Tennessee 38055.  All attempts to 
obtain the Veteran's service treatment records should 
be documented.  If such efforts prove unsuccessful, 
documentation to that effect should be added to the 
claims folder.

2.  The Veteran should be advised of any and all 
attempts made to obtain his service treatment and 
personnel records, and should be asked to provide 
copies of his service treatment and personnel records.  
If such efforts prove unsuccessful, documentation to 
that effect should be added to the claims folder.

3.  After completion of the above, the RO should 
review the expanded record and readjudicate the issue 
of entitlement to service connection for sleep apnea.  
If the benefit sought is not granted in full, the 
Veteran and his representative should be furnished an 
appropriate supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

